     Case 2:19-cv-02210-JAM-AC Document 23 Filed 08/17/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DAVID HAMILTON,                                    No. 2:19-cv-2210 JAM AC P
12                       Plaintiff,
13            v.                                         ORDER
14    M. SON,
15                       Defendant.
16

17          Plaintiff, a state prisoner proceeding pro se with a civil rights action pursuant to 42 U.S.C.

18   § 1983, has filed a motion requesting that the court schedule a settlement conference. ECF No.

19   21. Defendants requested to opt out of the Post-Screening ADR Project on August 2, 2021, 2021,

20   ECF No. 19, and that request was granted, ECF No. 20. Based on defendants’ recent

21   representation that they do not believe a settlement conference would be beneficial at this time,

22   the court will not order the parties to participate in a settlement conference. If plaintiff would like

23   to discuss the possibility of settling this case, he is free communicate with defense counsel

24   regarding settlement without an order of the court. However, defendant is free to decline to

25   negotiate.

26          Plaintiff also requests judicial notice of the facts that he has attempted to make a good

27   faith effort to confer regarding settlement and that defendant’s motion to opt out was untimely.

28   ECF No. 21-1. Plaintiff’s efforts to confer with defense counsel are not the type of facts subject
                                                        1
     Case 2:19-cv-02210-JAM-AC Document 23 Filed 08/17/21 Page 2 of 2


 1   to judicial notice. See Fed. R. Evid. 201(b)(2) (court may take judicial notice of facts that are
 2   capable of accurate determination by sources whose accuracy cannot reasonably be questioned).
 3   And defendant’s motion to opt out was timely filed. The order referring this case to the Post-
 4   Screening ADR Project was issued on July 2, 2021, and gave defendant thirty days to opt out.
 5   ECF No. 16. Since the thirtieth day fell on a Sunday, the deadline was continued to Monday,
 6   August 2, 2021. See Fed. R. Civ. P. 6(a)(1)(C) (when deadline falls on a Saturday, Sunday, or
 7   legal holiday, it is continued to the next day that is not a Saturday, Sunday, or legal holiday).
 8          Accordingly, IT IS HEREBY ORDERED that:
 9          1. Plaintiff’s motion for a settlement conference, ECF No. 21, is DENIED.
10          2. Plaintiff’s request for judicial notice, ECF No. 21-1, is DENIED.
11   DATED: August 16, 2021
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
